 in the Matter of THE WELFARE ASSOCIATION OF THE UNITED -STATESDEPARTMENT OF AGRICULTUREandUNITED CAFETERIA EMPLOYEESLOCAL INDUSTRIAL UNION No. 471, C. I. O.Case No. B-4265.-Decided October 31, 1942Jurisdiction:non-profit corporation operating eating establishments pursuant topermit from Secretary of Agriculture.Investigation and Certification of Representatives:existence of question: re-fusalto accord petitioner recognition until Board should determine whetherCompany was subject to the Act; election necessary.UnitAppropriate for Collective Bargaining:all employees in all cafeterias andlunchrooms operated by Company.Definitions:Company held an employer within the meaning of the Act, notwith-standing its charitable nature and the regulatory provisions of permit underwhich it operated.Mr. Anthony E. MolinaandMr. Earle K. Shawe,for the Board.Mr. James K. Knudson,ofWashington, D. C., for the Company.Mr. James E. HarrisandMr. R. A. Bancroft,ofWashington,D. C., for the Union.Mr. Oscar Geltman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Cafeteria Employees LocalIndustrial Union No. 471, C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Welfare Association of the UnitedStates Department of Agriculture, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before E. G. Smith, Trial Examiner. Said hearingwas held at Washington, D. C., on September 4 and 5, 1942. TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.During the courseof the hearing, the Company moved to dismiss the petition on the,45 N. L. R. B., No. 42.285i 286DECISIONSOF NATIONALLABOR RELATIONS BOARD..1ground that it is not an employer within the meaning of the NationalLabor Relations Act.For the reasons stated below, the motion is.denied.The Trial Examiner's rulings made at the hearing are-free from prejudicial error and are hereby affirmed.The Companythereafter filed a brief, which the Board has considered.Upon the entire record-in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OI THE COMPANYThe Welfare Association of the United States Department of Agri-culture is a ,District of Columbia corporation whose purposes are to,provide for the welfare and mutual improvement of persons employedby or on behalf of the Department of Agriculture, herein called theDepartment. Since 1932, the Company has undertaken the operationof various eating establishments located in Department buildings.Atthe present time the Company operates six eating establishments andone eating establishment and food store combined, in buildings of theDepartment in Washington; D. C., and operates one eating establish-ment in a Department building at Beltsville, Maryland..The-Company's gross income from all the facilities which it operatesamounts to approximately $600,000 per annum. It purchases approxi-mately $360,000 worth of foodstuffs annually, at least 50 percent ofwhich is shipped to its eating establishments from points. outside theDistrict of Columbia.II.THE ORGANIZATION INVOLVEDUnited Cafeteria Employees Local Industrial Union No. 471 is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE APPLICATION OF THE ACT TO THE COMPANYThe Company contends that its operations are so' integrated withthose of the Department that it is, in'effect, an-instrumentality of theDepartment, and that it is therefore excluded from the operation ofthe Act. It further maintains that, as a charitable organization, it hasno right or power to negotiate with the Union.The Company operates its eating establishments pursuant to a per-mit,' revocable at will, from the Secretary of Agriculture.'Pursuantto this permit, space in Department buildings and certain government-owned equipment are furnished, and the Company is required to payThe permit also authorizes the Company to operate certain recreational facilities on thepremises of the Department. THE WELFARE ASSOCIATION OF THE U. S. DEPT. OF AGRICULTURE 28Tto the United States 50 percent of its net profit from the operation ofthese establishments.In accordance with the permit, the running,ofthese establishments is governed by a committee of five, appointed.subject to the approval of the Secretary of Agriculture and of theCompany, as follows: the majority are selected by the Company, onemember is appointed from the Bureau of Home Economics, and onemember is appointed from the Office of the Secretary. The permit re-quires the Company to allow the Bureau of Home Economics to carryon such experiments incident to the facilities, as may be approved bythe committee, and subjects the operation of the facilities to such regu-lations as may be issued by the Secretary of Agriculture to safeguard.the interests of the Government and of the Department. ,At the time of the hearing, the Company employed approximately187 persons in its eating establishments. ,The Company, pays unem-'ployment Insurance and social security taxes on the wages of its em-;liloyees, but does not pay District of Columbia or Federal income-taxes.The record discloses that the Company has been receptive to andhas complied with suggestions and requests made by officials of theDepartment.However, neither by such conduct on the -part of theCompany nor by the regulatory provisions,of the permit, is the Com-pany so controlled by or integrated with the Department, as to removethe Company from the operation of the Act.2Nor does the fact thatthe Company is a charitable organization remove it from the operationof the Act.3We ' therefore find that the Company is ' an employerwithin the meaning of Section 2 (2) of the Act.IV. THE QUESTION CONCERNING REPRESENTATIONOn June 5, 1942, the Union advised' a representative of the Companythat it represented a majority of the employees of the Companyin a unit appropriate for the purposes of collective bargaining, andrequested that it be recognized as the representative of all the em-ployees in said uliit.A number of conferences between representa-tives of the Union and of the Company ensued, after which the Com-pany replied that it would not bargin with the Union until such timeas the Board should decide that the Company is subject, to the Act.2 SeeMatter of Salt River Valley Water UsersAssn.andInternational Brotherhood of,ElectricalWorkers Local B-266,A.F.L, 32 N L R B.460;Matter of Panama Rail RoadCompanyandMarine Engineers'Beneficial Association,2 NL R B 290;Matter of Cosmo-politan Shipping Co , IncandNational Marine Engineers'Beneficial Association,Local No.33, 2 N. L R B.759;Matter of H. K. Dickson,an individual doingbusinessas'Navy Yard,CafeteriaandUnited Cafeteria Employees, Local Industrial Union No. 471,41 N. L. R. B.1230.3 SeeMatter of The Central Dispensary it Emergency HospitalandBuilding Service Em-ployees'International Union, A.F. L,eto.,44 N L R. B 533 '288DECISIONSOF NATIONALLABOR RELATIONS BOARDA report prepared by the Board's Acting Regional Director, andintroduced into 'evidence at. the hearing, indicates that the Unionrepresents a substantial number of employees in the unit hereinafterfound to be appropriate .4We find that a question affecting commerce has arisen concerning-representation of employees of the Company within the meaning of:Section 9 (c) and Section 2 (6) and (7) of the Act.V.THE APPROPRIATE UNITThe Union contends that employees in all cafeterias and lunch-rooms operated by the Company in Washington, D. C., such as bus,employees, head bus boys, waitresses, head waitresses, counter attend-ants, cooks, bakers, salad room employees, and general helpers, butexcluding managers, supervisory employees, and employees who ingeneral perform no manual duties, such as cashiers, checkers, clericalemployees, and storeroom clerks, constitute a unit appropriate for,the purposes of collective bargaining.The Company is in partialagreement with the contention 'of the Union, but objects to.the exclu-sion of working supervisors, cashiers, and checkers, and contends thatits employees at an eating establishment which it operates in a Depart-ment research center in Beltsville, Maryland, should be included in theunit.The eating establishment at Beltsville is 15 miles from the District-of Columbia and is under the management of the general manager'of all of the company's Washington establishments. It employs 14of the Company's 187 employees.When vacancies occur at Belts-ville, employees are sent from the Washington units to fill in forshort periods of time.The Union contends that it does not deem itdesirable to organize cafeteria employees outside of the District of'Columbia, and that its bylaws do not permit it to do so; and that for-these reasons it has not organized such employees.The Union's con--stitution, however, provides that its membership shall include cafe-teria workers employed in and around the vicinity of Washington,D. C., and its bylaws, in evidence, contain no provision prohibitingthe inclusion of cafeteria workers employed in the vicinity of Wash-ington.Since the duties of the employees in the Beltsville establish-ment are similar to and closely connected with those of the employeesin the Washington establishments, and since to exclude them wouldThe Union submitted to the Acting Regional Director 77 authorization cards dated inthe months of March, April,May, and June 1942, and 1 undated, all bearing apparentlygenuine signatures,47 of which cards bore apparentlygenuine signatures of persons whosenames appear on the Company's pay roll for the period ending June 26, 1942.A repre-sentative of the Company testified that the Company had 187 employees at the time of thehearing.A representative of the Union testified that there were approximately 130 em-ployees in the unit deemed appropriate by the Union,as of June 5, 1942, and approximately140 to 150 employees in said unit as of the time of the hearing. THE WELFARE ASSOCIATION OF THE U. S. DEPT. OF AGRICULTURE 289leave them unrepresented, we shall include the Beltsville employeesin the unit.A representative of the Union testified that cashiers and checkersare within the jurisdiction, of another labor organization.It appearsthat their duties are clerical and are not directly connected with thepreparation and serving of food, and that'they have not been takeninto membership by the Union in other cafeterias where the' Unionhas engaged in organizational activity.We find that the duties ofcashiers and checkers differ from those of other employees. In 'ac-cordance with our practice in similar cases, we shall exclude themfrom the unit.5The Union contends that working supervisors should not be in-cluded in the unit on the ground that all supervisors, including work-ing supervisors, have authority to give orders to other employees andto recommend discharges.There is no evidence indicating that theauthority of working supervisors differs from that of other super-visors.We shall exclude them.We find that all employees in all cafeterias and lunchrooms oper-ated by the Company in Washington, D. C., and Beltsville, Mary-land, such as bus employees, head bus boys, waitresses, head wait-resses, counter attendants, cooks, bakers, salad room employees, andgeneral helpers, but excluding managers, supervisory employees,cashiers, checkers, clerical employees and storeroom clerks, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.VI., THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by, an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 25 as amended, it isherebya SeeMatter of S. & W. Cafeteria of Washington,IncorporatedandUnited CafeteriaEmployees Local Industrial Union#471, 20N. L R. B. 259;Matter of S. & W. CafeteriaofWashington,IncandUnited Cafeteria Employees Local Industrial Union #471,30N. L. R. B. 1236.493508-43-vol. 45-19 290-DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain represent-atives for the- purposes of -collective bargaining with TheWelfareAssociation of United States Department of Agriculture,Washing-ton, D. C., an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection,under the direction and supervision of the Regional Di-rector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section10, of said Rules and Regulations, 'among all employees of the Com-pany in the unit found appropriate in' Section V, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including those employees who did not work dur-ing such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause, to determine whether or not they desireto be represented' by United Cafeteria Employees Local IndustrialUnion No. 471, C. I. 0., for the purposes of collective bargaining.MR. GERARDD. REILLY took no part in the consideration of theabove Decision and Direction of Election.